DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/4/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, in particular foreign documents EP-2845548, EP-2845550, and DE-102016106397, as well as NPL document “European Search Report December 5, 2018”. It has been placed in the application file, but the information referred to therein has not been considered. Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e). 

Drawings
The drawings are objected to because: 
Pull/push element 50 is not in any of the figures.
10 is pointing to two elements in Figure 1; near the handle and near the end effector.
51, 55 point to the same element in Figures 6a-b, it is unclear what the distinction is.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because reference characters are included which is considered extensive mechanical details.  Furthermore, legal phraseology is included with “said” branches. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6-13 recite different variations of the limitation "first/second branch”, “branches”, and “pivotally movably supported branch”.  It is unclear if these are the same or separate structures. Consistency is required for clear understanding of the claims. Furthermore, claims 7-10 and 12 recite the limitation “the pivotally movably supported branch”, however it is unclear if it’s first, second, or either. Clarification is required. For examination purposes, examiner is interpreting all instances as seen fit to be “first/second/at least one pivotally movably supported branch”.
Claims 1 and 6 recite the phrase “coupling structure” multiple times, and there are different coupling structures recited in both claims. In claim 1 lines 4-5, there is “coupling structure (46, 65a, 65b, 66a, 66b)”, while in claim 6 there is “respective coupling structures (65a, 65b) of the coupling track (65a, 65b, 66a, 66b)”, “one coupling structure (65a, 66a) of the respective coupling structures (65a, 65b)”, “an other coupling structure (65b, 66b) of the respective coupling structures (65a, 65b)”, and “the coupling structures (65a, 65b, 66a, 66b)”. Therefore, due to the inconsistencies between and within these claims, the scope of the claim element “coupling structure” is unclear. It is highly recommended to use separate and distinct terminology when referring to separate and distinct structures. Further, there is no clear distinction between these structures in the claim language, in the figures, or in the reference character labeling. For examination purposes, the examiner is interpreting there to be:
A coupling structure that couples pull/push element with at least one pivotally movably supported branch, which comprises of an actuating pin and a coupling track;
On a distal end of pull/push element is said coupling structure, which further includes first and second walls, where a first half of the coupling track is on a lateral side of the first wall, and a second half of the coupling track is on a lateral side of the second and opposite wall, where the first half of the coupling track engages with the first pivotally movably supported branch, and the second half of the coupling track engages with the second pivotally movably supported branch via a first and second actuating pin.
Claim 5 recites the limitation “sliding link” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the ongoing movement” (of what?), “two different conversions” (of what?), and “the fully opened position into the closed position” (what is opened? What is closed?). As shown, it is unclear what is meant with this claim language as presented. Furthermore, there is no antecedent basis for any of these limitations. Clarification is required. For examination purposes, examiner is interpreting the claim as “transmission of movement from the pull/push element to the at least one pivotally movably supported branch takes place successively so as to move first and second pivotally movably supported branches from a fully opened position into a fully closed position.”
Claim 8 recites “sliding link tracks” which has been previously recited in claim 1 as a singular “track”. Furthermore, claim 8 recites “opposite wall surfaces that delimit the groove” which has not been stated previously in the claim or in claim 1. There is insufficient antecedent basis for either limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey et al 2010 (US PGPub 2010/0179545, hereby referred to as “Twomey”) in view of Hashiguchi et al 1996 (US Patent No. 5,496,347, hereby referred to as “Hashiguchi”).
Regarding claim 1, Twomey discloses a surgical instrument comprising (forceps 10):
a first tool (end effector assembly 100) with a first branch and a second branch (jaws 110, 120), at least one of said branches being supported so as to be pivotally movable (jaws move to open/close, Par. [0093]),
a shaft having a distal end on which the first tool is held (shaft 12 has distal end 14 which engages end effector assembly 100, Par. [0081]),
a pull/push element (movable handle 40) that is coupled via a coupling structure (entirety of Figure 12) with the at least one pivotally movably supported branch in order to close the branches (movement of handle 40 engages drive rod 32 to open/close jaws, Par. [0107]),
wherein the coupling structure between the pull/push element and the pivotally movably supported branch comprises an actuating pin (cam pin 170) and a coupling track (cam slots 172, 174 as part of slots 197a,b), the actuating pin configured to couple the pivotally movably supported branch with the pull/push element (cam pin 170 connects with drive rod 32 via pin slot 39, Figure 12, Par. [0107]).
Twomey is silent to the inclusion of a sleeve around the actuating pin. Hashiguchi discloses a surgical forceps device (Figure 1) with forceps 11 that opens/closes jaws 11a,b via cam pin 56 along arcuate cam grooves 57a,b through operation of rockable (sway, push/pull) handle 47 which moves driving rod member 33 (Figures 27-28), and further discloses and to be in engagement with the coupling track via a sleeve (ring 85, where ring and sleeve are both that is rotatably supported by the actuating pin (ring 85 is rotatably fitted, Col. 11 lines 14-19).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s forceps camming mechanism with Hashiguchi’s rotatable ring in order to reduce frictional resistance around the grooves and pins (Col. 10 lines 8-10) which prevents the grooves and pins from being broken (Col. 11 lines 14-19).  
Regarding claim 4, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein, between the sleeve and the actuating pin there is a coating of at least one of the sleeve and the actuating pin (if metal pins are used, they must be insulated in order to prevent alternate current path between jaws, Par. [0012], thus an insulator can be a coating).  
Regarding claim 5, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein the coupling track comprises a sliding link track (coupling track 197 comprises sliding link tracks 172, 174 in respective jaws 110, 120), and between the sliding link (track) and the actuating pin there is no solid, liquid or paste-like lubricant. Twoney doesn’t mention any specific substance between the pin and track and thus it is interpreted that there is no lubricant to affect movement. Furthermore, ring 85 taught by Hashiguchi reduces frictional resistance, which a lubricant is well-known to do, so it is interpreted that ring 85 achieves the purpose of a lubricant without the presence of one, further reading on the instant claim (Col. 11 lines 14-25).   
Regarding claim 6, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Hashiguchi further discloses wherein the first branch and the second branch are supported so as to be pivotally movable (forceps members 11a,b are rotatably supported, Col. 5 lines 41-47), wherein on a distal end of the pull/push element (drive member 33) there is provided a coupling element (cam member 55) that has, on opposite lateral walls of the coupling element, respective coupling structures of the coupling track (cam grooves 57a,b formed on opposite faces of member 55, Col. 6 lines 61-65), wherein one coupling structure of the respective coupling structures is in engagement with one of the first and second branches (cam groove 57a corresponds with forceps member 11a), and an other coupling structure of the respective coupling structures on the opposite lateral wall is in engagement with the other of the first and second branches (cam groove 57b corresponds with forceps member 11b; Col. 8 lines 39-44).
Hashiguchi is silent to a second tool arranged to translate through the jaws. Twomey further discloses wherein the coupling element defines, between the lateral walls, a receiving space (cavity 18) in which another tool is arranged between the coupling structures or is guided in a sliding manner in a longitudinal direction of the shaft (blade guide disposed between jaw members, Par. [0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s dual forceps and knife blade instrument with Hashiguchi’s cam mechanism in order to allow for accurate sealing and cutting of tissue with the same device (Par. [0172]).
Regarding claim 7, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein the coupling track comprises a sliding link track (track 197 has respective cam slots 172, 174), but is silent to the slots having a bend, though it is recognized they can be dimensioned differently to allow for the sliding link track (cam grooves 57a,b) has at least one bend (Figures 29-30), so that transmission of movement from the pull/push element to the pivotally movably supported branch takes place successively during the ongoing movement by two different conversions from the fully opened position into the closed position (arcuate configuration allows for constant contact between pins and grooves, Col. 7 lines 46-57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s forceps camming mechanism with Hashiguchi’s arcuate cam grooves in order to reduce driving force as forceps open/close (Col. 7 lines 59-62).
Regarding claim 8, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Hashiguchi further discloses wherein the coupling structure (cam mechanism, member 55) provided for coupling the pull/push element with the pivotally movably supported branch (member 55 couples drive rod 33 with jaws 11a,b) includes a groove (cam grooves 57a,b) having a bottom (seen in annotated Figure 30 below), wherein opposite wall surfaces that delimit the groove form the sliding link tracks (cam grooves 57a,b are formed on opposite side faces of member 55, Col. 6 lines 52-65; and are inwardly convex, Col. 7 lines 46-49). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s forceps camming mechanism with Hashiguchi’s 

    PNG
    media_image1.png
    253
    709
    media_image1.png
    Greyscale

Regarding claim 9, Twomey and Hashiguchi disclose the surgical instrument according to claim 6 (demonstrated previously), and Hashiguchi further discloses wherein the coupling track comprises a sliding link track (cam grooves 57a,b) formed on the coupling element (grooves formed on cam member 55), and the actuating pin is formed on the pivotally movably supported branch (pins formed on end portions of forceps members 11a,b, Col. 8 lines 3-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s forceps camming mechanism with Hashiguchi’s actuating pins in order to prevent any mechanical parts from projecting laterally from shaft and being caught by guide instrument, obstructing view through a guide instrument, or catching a suture (Col. 8 lines 7-28).
Regarding claim 10, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and both Twomey and Hashiguchi further disclose wherein the pivotally movably supported branch is pivotally supported on the shaft by a bearing pin (Twomey, jaw pivot pin 160; Hashiguchi, pivot pin 18).  
Regarding claim 11, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Twomey further discloses wherein the first branch and the second branch are supported by the shaft so as to be pivotally movable (pivot pin 160 goes through shaft 12 to pivot jaws 110, 120, Figure 12), and wherein pivot axes of the branches are offset relative to each other (since jaws 110, 120 are on opposite sides of shaft 12 and connected via pivot pin 160, they rotate on the same pivot axis but their pivot is offset from one another, seen best in Figure 7 where open jaws 110, 120 are offset).  
Regarding claim 12, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and Hashiguchi further discloses wherein a proximal end of the pivotally movably supported branch is guided in a channel that is arranged in or on the shaft (tubular distal cover 59), so that a movement of the proximal end of the pivotally movably supported branch in a direction transverse to a pivot plane of the pivotally movably supported branch is limited or prevented (if the pivot axis is horizontal, then the pivot plane is sagittal, and transverse directions to the sagittal plane would be transverse or frontal, and forceps member 11a,b rock within range of slitted portion 17 of forceps 11, Col. 5 lines 39-54 which is covered by cover 59, Col. 7 lines 31-43).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey’s forceps camming mechanism with 
Regarding claim 13, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), and while Hashiguchi discloses that the forceps device is capable of delivering high frequency energy (Par 7), Twomey further discloses wherein the first branch and the second branch each has an electrical connection (cable leads 310a,b connect to jaws 110, 120, respectively) for connecting the first branch and the second branch to an RF generator (plug 300 connects to generator, Par. [0082]; which has cable 310 which splits into cable leads 310a,b to feed energy to respective jaws, Par. [0088]). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey and Hashiguchi, as applied to claim 1 above, in further view of Kerr et al 2014 (US PGPub 2014/0025070, hereby referred to as “Kerr”).
Regarding claim 2, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), but both are silent to the sleeve having a top or bottom portion. Kerr discloses a surgical forceps device that utilizes a camming mechanism to open/close jaw members, where cam pins can take the configuration of a pin assembly 600 (Figure 6A) in which inner pin 634 has outer sleeve 636, wherein the sleeve has a bottom (caps 638, 658). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey/Hashiguchi’s dual forceps/knife device and camming mechanism with Kerr’s pin assembly in order to allow for releasable engagement from jaw   
Regarding claim 3, Twomey and Hashiguchi disclose the surgical instrument according to claim 1 (demonstrated previously), but both are silent to a narrowing of the pin and sleeve diameters. Kerr discloses wherein the actuating pin (cam pin 507, 508) tapers conically (tapered end 549) and wherein the sleeve tapers conically on an inside of the sleeve (pin 630 narrows toward end at 632). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Twomey/Hashiguchi’s dual forceps/knife device and camming mechanism with Kerr’s tapered pin in order to better engage pin with end effector assembly and drive rod (Par. [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kerr et al 2016 (US Patent No. 9,439,666) discloses a surgical forceps with jaw members 110, 120 in which a lubricious coating such as PTFE is coated on cam slot 218 to facilitate movement of cam member 205 (Col. 6 lines 21-26) and also further discloses the push/pull movement of drive element 150 (Col. 5 lines 1-28).
Unger et al 2008 (US PGPub 2008/0319442) discloses a vessel sealing and cutting assembly with drive pin 139 that opens/closes jaws based on push/pull movement of drive sleeve 134, wherein drive pin 139 can have varying diameter to prevent pin from 
Murakami et al 2004 (US PGPub 2004/0097911) discloses an ultrasonic apparatus with guide grooves 76 that are tapered to prevent actuating pin 71 from coming loose (Par. [0182], Figure 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794